DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 3; Lindholst discloses: a method for analyzing a plurality of active ingredients contained in cannabis using a liquid chromatograph (pg.183 para. 2-4 teaches HPLC for quantifying cannabis extracts), the method comprising: a) a separation step, in which a plurality of components contained in a liquid sample are separated from each other using an ODS column as a column (pg.183 para. 2-4, pg.184 para. 3 cannabis resin extracts from suspended material in methanol/chloroform sample, separated using HPLC on ODS C-18 column), with an acid containing methanol as mobile phase (pg.184 para. 3 mobile phase contains mixture of sulfuric acid, methanol & acetonitrile); b) a detection step, in which each component separated in the separation step is detected with a detector which is either an ultraviolet spectrometric detector or photodiode array detector (pg.184 para.3 cannabis resin extract separation using SPLC, UV detector); and c) an identification step, in which a plurality of predetermined active ingredients are identified based on retention times of peaks observed on a chromatogram created based on a detection result obtained in the detection step (pg.183 para.4. pg.184 para.1, 3extracted sample analyzed and resultant peaks on chromatogram displayed in fig.1 pg.185). Lazzarino et al. disclose: gradient elution with phosphoric acid aqueous solution and phosphoric acid containing methanol as mobile phases (pg.16 L24-27, pg.18 L25-35). Speier discloses: the plurality of predetermined active ingredients to be identified include following ten ingredients: tetrahydrocannabivarin (THCV), cannabidiol (CBD), cannabigerol (CBG), cannabidiolic acid (CBDA), cannabigerolic acid (CBGA), carmabinol (CBN), A9-tetrahydrocannabinol (d9-THC), A8-a mixture ratio of the phosphoric-acid-containing methanol in the gradient elution in the separation step is changed  so that the mixture ratio is increased at a first increase rate and subsequently at a second increase rate which is higher than the first increase rate. 
Claims 4-12 are allowed on the same basis as independent claim 3 for dependency reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-242-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        





/MAMADOU FAYE/             Examiner, Art Unit 2884